—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 19, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 2V2 to 5 years, unanimously affirmed.
Defendant was not prejudiced by the court’s acceptance of a verdict without having responded to, or inquired about, a note from a deliberating juror indicating that another juror had not been properly participating in the deliberation process, and a note from the jury requesting a read back of certain testimony. In its subsequent note announcing that it had reached a verdict, the jury expressly withdrew the note requesting a read-back, and the fact that a verdict was reached carried the implication that any other problem had been resolved (see, People v Agosto, 73 NY2d 963, 966-967; People v Diaz, 254 AD2d 233; People v Fuentes, 246 AD2d 474, lv denied 91 NY2d 941).
We conclude that the court’s restrictions on defendant’s *102cross-examination of a police witness could not have deprived defendant of a fair trial. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.